
	
		II
		Calendar No. 594
		111th CONGRESS
		2d Session
		S. 1596
		[Report No. 111–308]
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mrs. Boxer (for herself
			 and Mr. Inouye) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Secretary of the Interior to acquire the
		  Gold Hill Ranch in Coloma, California.
	
	
		1.Short titleThis Act may be cited as the
			 Gold Hill-Wakamatsu Preservation
			 Act.
		2.FindingsCongress finds that—
			(1)the Gold Hill
			 Ranch in Coloma, California, was the location of the founding of the Wakamatsu
			 Tea and Silk Farm Colony in 1869;
			(2)the Ranch
			 is—
				(A)the oldest
			 property in North America to be associated with Japanese immigration;
			 and
				(B)the only property
			 associated with the immigration of samurai following the Meiji
			 Restoration;
				(3)the Ranch
			 includes—
				(A)an 1860s home that
			 was occupied by the Wakamatsu settlers;
				(B)mulberry trees
			 planted by the silk farmers; and
				(C)the grave stone of
			 Okei Ito, which is the oldest Japanese immigrant grave in the United States;
			 and
				(4)a variety of
			 non-Federal funds have been obligated with respect to the acquisition and
			 restoration of the Ranch, including—
				(A)$485,000 from the
			 Farm and Ranchland Protection Program and $515,000 from private donations to be
			 applied toward acquisition of the Ranch; and
				(B)$483,750 from the
			 California Cultural and Historical Endowment to be applied toward restoration
			 of the Graner farmhouse.
				3.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Gold Hill-Wakamatsu
			 Site and dated May 7, 2009.
			(2)Ranch
				(A)In
			 generalThe term Ranch means the Gold Hill Ranch in
			 Coloma, California (El Dorado County Assessor’s Parcel No. 089–010–06),
			 comprising approximately 272 acres, which is more particularly described as the
			 SW¼ and the SW ½ of the SE ¼ of Sec. 29 and the N½NE¼ of Sec. 32, T. 11 N., R.
			 10 E., of El Dorado County, California.
				(B)ExclusionThe
			 term Ranch excludes the small inholding of the Gold Trail School
			 District, as depicted on the map.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
			4.Acquisition of
			 Gold Hill Ranch, Coloma, California
			(a)In
			 generalSubject to subsection (b), the Secretary may acquire the
			 Ranch in exchange for consideration in an amount not to exceed
			 $3,290,000.
			(b)Limitation on
			 acquisitionThe acquisition of the Ranch under subsection (a)
			 shall only be from willing sellers and not through eminent domain.
			(c)Non-Federal
			 contributionsFor the consideration required under subsection
			 (a), the American River Conservancy and the Gold Hill Wakamatsu Colony
			 Foundation shall contribute any private funds or State or Federal grants
			 received by the Conservancy and the Foundation for the acquisition of the
			 Ranch.
			(d)Visitor
			 center
				(1)In
			 generalOn acquisition of the Wakamatsu Colony site, the
			 Secretary may work with the American River Conservancy and the Gold Hill
			 Wakamatsu Colony Foundation to design and develop a visitor center that
			 provides for the interpretation of—
					(A)the Wakamatsu
			 Colony;
					(B)early pioneer
			 history; and
					(C)the contribution
			 of traditional Japanese crops and practices to the extensive agricultural
			 economy of the State of California.
					(2)CostsTo
			 the maximum extent practicable, the costs of constructing the visitor center
			 and conducting restoration activities at the Ranch shall be leveraged by
			 amounts received by the American River Conservancy and the Gold Hill Wakamatsu
			 Colony Foundation in the form of private funds and State or Federal grants
			 provided for those purposes.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this Act.
			
	
		1.Short titleThis Act may be cited as the
			 Gold Hill-Wakamatsu Preservation
			 Act.
		2.DefinitionsIn this Act:
			(1)Gold Hill
			 ranchThe term Gold Hill Ranch means the
			 approximately 272 acres of land located in Coloma, California, as generally
			 depicted on the map entitled Gold Hill–Wakamatsu Site and dated
			 May 7, 2009.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Gold Hill Ranch
			(a)AcquisitionThe
			 Secretary may acquire the Gold Hill Ranch, including any interest in the Gold
			 Hill Ranch, by purchase from a willing seller with donated or appropriated
			 funds, donation, or exchange.
			(b)ManagementThe
			 Secretary shall manage any land or interest in land acquired under subsection
			 (a) in accordance with—
				(1)this Act;
				(2)the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
				(3)any other applicable
			 laws.
				(c)Cooperative
			 agreement
				(1)In
			 generalThe Secretary may enter into a cooperative agreement with
			 public or nonprofit entities to interpret the history of the Wakamatsu Tea and
			 Silk Farm Colony and related pioneer history associated with Japanese
			 immigration to the area, including the history of traditional Japanese crops
			 and farming practices and the contribution of those practices to the
			 agricultural economy of the State of California.
				(2)InclusionsThe
			 cooperative agreement referred to in paragraph (1) may include provisions for
			 the design and development of a visitor center to further public education and
			 interpretation of the Gold Hill Ranch.
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		September 27, 2010
		Reported with an amendment
	
